Name: Commission Regulation (EEC) No 789/86 of 18 March 1986 correcting Regulation (EEC) No 521/86 derogating temporarily from Regulation (EEC) No No 685/69 as regards the day on which butter bought in by intervention agencies is taken over
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 74/22 Official Journal of the European Communities 19 . 3 . 86 COMMISSION REGULATION (EEC) No 789/86 of 18 March 1986 correcting Regulation (EEC) No 521/86 derogating temporarily from Regulation (EEC) No No 685/69 as regards the day on which butter bought in by interven ­ tion agencies is taken over Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular the first subparagraph of Article 5a thereof, Whereas, in accordance with Commission Regulation (EEC) No 521 /86 of 27 February 1986 derogating tempo ­ rarily from Regulation (EEC) No 685/69 as regards the day on which butter bought in by intervention agencies is taken over (3), the references to the taking over of the butter in Articles 4 and 6 of Regulation (EEC) No 685/69 are, until the end of the 1985/86 milk year, to be replaced by references to the butter's entry into the cold storage depot designated by the intervention agency ; whereas, in accordance with the purpose of Regulation (EEC) No 521 /86, it should be specified that that provision applies only to Articles 4 and 6 ( 1 ) of Regulation (EEC) No 685/69 ; Article 1 In the second paragraph of Article 1 of Regulation (EEC) No 521 /86, ' in Articles 4 and 6' is hereby replaced by 'in Articles 4 and 6 ( 1 )'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 28 February 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 362, 31 . 12. 1985, p . 8 . (3) OJ No L 51 , 28 . 2 . 1986, p . 65 .